              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43                           Page:1 of 25



                                          IN THE UNITED STATES BANKRUPTCY COURT
                                                                  FOR THE
                                                 SOUTHERN DISTRICT OF GEORGIA
                                                         BRUNSWICK DIVISION

                      IN RE:                                          )                  CHAPTER 7 CASE
                                                                      )                  No. 18-11292
                      PATRICK ANDREW LANDON and                       )
                      SANDRA LEA LANDON,                              )
                                                                      )
                            Debtors.                                  )
                                                                      )
                                                                      )
                      ZELDA DEVELOPMENT, LLC,                         )                  ADVERSARY
                                                                      )                  PROCEEDING
                           Plaintiff/Respondent,                      )                  No. 19-01002
                                                                      )
                      v.                                              )
                                                                      )
                      PATRICK A. LANDON,                              )
                                                                      )
                           Defendant/Movant.                          )
                                                                      )

                                             OPINION AND ORDER GRANTING
                                       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

                           The matter before the Court is the amended Motion for Summary Judgment (A.P.

                 ECF No. 22) 1 (the “Motion”) by chapter 7 debtor Patrick A. Landon (“Defendant”). By

                 Motion, Defendant seeks a determination that his indebtedness to Zelda Development,

                 LLC (“Plaintiff”) is dischargeable under 11 U.S.C. § 523(a)(2)(B) and 11 U.S.C. § 523(a)(6).



                  1Docket citations indicated with “A.P.” refer to the docket in the present adversary proceeding. Otherwise,
                  docket citations refer to the docket in Defendant’s underlying bankruptcy case, No. 18-11292.

AO 72A
                                                                      1
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43             Page:2 of 25


                 Upon review of the record and for the reasons that follow, the Court finds that there is no

                 genuine issue of material fact as to whether the subject debt is non-dischargeable under

                 either subsection, and Defendant’s Motion will therefore be granted.


                                                PROCEDURAL POSTURE

                       Defendant filed for bankruptcy with his wife (ECF No. 1) on September 7, 2018. On

                 November 2, 2018, Plaintiff filed a proof of claim (Claim 4-1 at 2) for an unsecured debt in

                 the amount of $1,500,000.00 based on a consent judgment entered in a state court

                 proceeding. Plaintiff then filed its complaint (A.P. ECF No. 1) (the “Complaint”) in this

                 adversary proceeding on January 15, 2019, claiming that Defendant’s debt to Plaintiff is

                 non-dischargeable under 11 U.S.C. § 523(a)(2)(A), 11 U.S.C. § 523(a)(2)(B), and 11 U.S.C. §

                 523(a)(6). (Id. at 4, 5, 6.) Plaintiff and Defendant filed a consent order (A.P. ECF No. 12)

                 dismissing the first count of the Complaint under 11 U.S.C. § 523(a)(2)(A) on March 6, 2019.

                 Defendant then filed its original motion (A.P. ECF No. 18) requesting summary judgment

                 on the two remaining counts on August 1, 2019 and filed a brief in support (A.P. ECF No.

                 19) (the “Brief”) the same day. Defendant filed its amended Motion (A.P. ECF No. 22) on

                 August 5, 2019. Plaintiff filed an amended response to Defendant’s Motion (A.P. ECF No.

                 26) (the “Response”) on September 19, 2019, and Defendant filed a reply brief (A.P. ECF

                 No. 35) (the “Reply Brief”) on November 4, 2019. The Court held a hearing on Defendant’s

                 Motion (the “Hearing”) on November 14, 2019, at which Plaintiff and Defendant presented

                 oral arguments. The Court took the matter under advisement at the conclusion of the

AO 72A                                                        2
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43                               Page:3 of 25


                 Hearing and now issues this Order.


                                                          UNDISPUTED FACTS 2

                         Defendant owns an interest in two entities which, at one point, operated several

                 “Bojangles” franchise restaurants in Georgia and Alabama. (A.P. ECF No. 19 at 1.) Bojland

                 Restaurant Group, LLC (“BRG”) was a Bojangles franchisee and operator in Georgia, and

                 Bojland Alabama Services, LLC (“BAS”) was the same but operated in Alabama. (Id. at 1–

                 2.) BRG was formed in March 2002 and ceased operations in November 2017 when it sold

                 all its assets to an unaffiliated company for $2.4 million. (Id. at 1, 8; A.P. ECF No. 19-1 at

                 3.) BAS was formed in May 2016 and ceased operations in January 2018. (A.P. ECF No. 19

                 at 2.) BRG and BAS are no longer operational. (Id.)

                         Plaintiff, an Alabama limited liability company, is in the business of developing

                 build-to-suit buildings and real estate parcels for use by businesses that operate fast food

                 restaurants. (A.P. ECF No. 1 at 2.) Plaintiff’s ownership is held by Craig Ripley (“Ripley”)

                 50%, Matt Brooks (“Brooks”) 25%, and Matt DeMeyers (“DeMeyers”) 25%. (A.P. ECF No.

                 19 at 3.) Plaintiff built, developed, and leased a property in Alabama to BAS that BAS

                 operated as a Bojangles restaurant. The property relevant to this case was located at 1425

                 Ann Street, Montgomery, Alabama (A.P. ECF No. 19-2 at 65) (the “Montgomery


                 2Plaintiff does not cite to any “particular parts of materials in the record” to support its factual assertions as
                 required by Federal Rule of Civil Procedure 56(c)(1) (see A.P. ECF No. 26 at 1–3), so the Court deems the
                 properly-supported assertions of facts in Defendant’s Brief in Support of Defendant’s Motion for Summary
                 Judgment (A.P. ECF No. 19 at 1–9) as undisputed for the purposes of the Motion. See Fed. R. Civ. P. 56(e)(2);
                 Fed. R. Bankr. P. 7056 (making Fed. R. Civ. P. 56 applicable in bankruptcy proceedings); S.D. Ga. LR 56.1.

AO 72A                                                                   3
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43                        Page:4 of 25


                 Bojangles”). (A.P. ECF No. 1 at 3; A.P. ECF No. 19 at 3.) Ripley, Brooks, and DeMeyers

                 also own an identical entity named Selma Development, LLC (“Selma”), which built and

                 developed the property located at 1796 Highway 14, Selma, Alabama (A.P. ECF No. 19-2

                 at 93) (the “Selma Bojangles”) that was also leased to and operated as a Bojangles by BAS.

                 (A.P. ECF No. 19 at 3.) 3

                         In January 2016, DeMeyers cold called Defendant and expressed his interest in

                 acting as developer and landlord for Defendant’s restaurants in Alabama. (A.P. ECF No.

                 19-3 at 16–17.) At some point, Defendant provided several financial documents to Plaintiff.

                 (Id. at 56, 71.) These documents included a personal financial statement for Defendant and

                 his wife dated December 22, 2015 (A.P. ECF No. 19-2 at 148–49) (the “2015 PFS”), a profit

                 and loss statement for BRG for the period of December 2014 through October 2015 (Id. at

                 142–44) (the “2015 P&L”), a profit and loss statement for BRG for the period of October

                 2015 through September 2016 (Id. at 145) (the “2016 P&L”), and a profit and loss statement

                 for BRG for the period of May 23, 2017 through May 21, 2017 (Id. at 146-47) (the “2017

                 P&L”; collectively, the 2015 PFS, 2015 P&L, 2016 P&L, and 2017 P&L are referred to herein

                 as the “Financial Documents”).

                         On or about December 20, 2016, BAS entered into a lease with Plaintiff (the “Zelda




                 3 Selma filed a separate adversary complaint against Defendant, and Defendant moved for summary
                 judgment in that case as well. See Selma Dev., LLC v. Landon (In re Landon), Ch. 7 Case No. 18-11292, Adv.
                 No. 19-01001 (Bankr. S.D. Ga. filed Jan. 15, 2019).

AO 72A                                                               4
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43                           Page:5 of 25


                 Lease”) for the Montgomery Bojangles with Defendant as guarantor. 4 (A.P. ECF No. 1 at

                 3; A.P. ECF No. 19 at 6.) Plaintiff began construction on the Montgomery Bojangles shortly

                 thereafter. (A.P. ECF No. 19 at 6.) On October 3, 2017, BAS opened the Montgomery

                 Bojangles. (Id.)

                         The Alabama market was not as profitable as anticipated for BAS. 5 (Id. at 7.) BAS

                 began to experience cash flow issues and was unable to pay its bills and fulfill its

                 obligations. (Id.) DeMeyers wrote an email to Defendant on November 15, 2017, stating:

                 “I know that you are not thrilled with the sales in the Montgomery market but we are

                 confident your group will get the sales headed in the correct direction.” (A.P. ECF No. 19-

                 1 at 12.) On December 14, 2017, Defendant emailed DeMeyers, informing DeMeyers that

                 Bojangles corporate would not take over the leases on BAS’s Alabama Bojangles locations.

                 (Id. at 13.) On January 12, 2018, BAS’s bank account was frozen. (A.P. ECF No. 19 at 7.)

                 On January 22, 2018, BAS received a letter from Plaintiff and Selma terminating the leases

                 for the Montgomery and Selma Bojangles and requesting that Defendant turn over the

                 property locations to Plaintiff and Selma, respectively. (Id. at 8.)

                         Prior to Defendant’s bankruptcy, Plaintiff sued Defendant and BAS in state court

                 for damages under the Zelda Lease. (Claim 4-1 at 4.) A consent order was entered in the


                 4 On April 1, 2017, BAS entered into a lease with Selma for the Selma Bojangles with Defendant as guarantor;
                 construction began shortly thereafter. (A.P. ECF No. 19 at 6.) The Selma Bojangles opened on November 4,
                 2017. (Id.)
                 5 BAS opened a total of four Bojangles restaurants in Alabama. Prior to its dealings with Plaintiff, BAS

                 entered into lease agreements with developers not related to Plaintiff for two other Alabama locations. Those
                 other locations opened in October 2016 and February 2017. (A.P. ECF No. 19 at 5.)

AO 72A                                                                5
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43               Page:6 of 25


                 state court case, stipulating that BAS was liable to Plaintiff in the amount of $1,500,000.00

                 and such liability would be joint and several with any judgment granted against

                 Defendant. (Id.) This state court judgment is the basis of Plaintiff’s unsecured claim and

                 its claims in this adversary proceeding.


                                                  CONCLUSIONS OF LAW

                 I.     SUMMARY JUDGMENT STANDARD

                        Summary judgment is appropriate when there is no genuine issue as to any material

                 fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

                 Substantive law identifies which facts are material, and factual disputes that are irrelevant

                 or unnecessary will not be counted. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

                 (1986). A genuine issue of material fact exists where “a reasonable jury could return a

                 verdict for the nonmoving party.” Id. A court must enter summary judgment if a set of

                 undisputed facts permits the court to rule on a dispositive issue, even if another set of facts

                 is disputed. See Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

                        The moving party “has the burden of showing that there is no genuine issue of fact.”

                 Anderson, 477 U.S. at 256. The nonmoving party must support its assertion that there is a

                 genuine issue of fact by “citing to particular parts of materials in the record.” Fed. R. Civ.

                 P. 56(c)(1)(A). The nonmoving party “must present affirmative evidence in order to defeat

                 a properly supported motion for summary judgment,” even where “the evidence is likely

                 to be within the possession of the [moving party], as long as the [nonmoving party] has

AO 72A                                                         6
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43                          Page:7 of 25


                 had a full opportunity to conduct discovery.” Anderson, 477 U.S. at 257. If the nonmoving

                 party fails to adequately support an assertion of fact, the court may grant summary

                 judgment if the motion and supporting materials show that the movant is entitled to it.

                 Fed. R. Civ. P. at 56(e)(3).

                         When deciding on a motion for summary judgment, courts must review the

                 evidence “in the light most favorable to the non-moving party” and draw all justifiable

                 inferences in the nonmovant’s favor. Hairston v. Gainesville Sun Publ’g Co., 9 F.3d 913,

                 919 (11th Cir. 1993); Anderson, 477 U.S. at 255.


                 II.     SUMMARY JUDGMENT FOR DEFENDANT IS APPROPRIATE

                         For the reasons that follow, Defendant has demonstrated that there is no genuine

                 issue of material fact as to either of Plaintiff’s claims, and summary judgment for

                 Defendant is therefore appropriate.

                         A.      11 U.S.C. § 523(a)(2)(B)

                         In count two of its Complaint, Plaintiff asserts that the debt Defendant owes is non-

                 dischargeable under 11 U.S.C. § 523(a)(2)(B). 6 (A.P. ECF No. 1 at 5.) Pursuant to 11 U.S.C.

                 § 523(a)(2)(B), an individual debtor may not be discharged from any debt:

                         (2) for money, property, services, or an extension, renewal, or refinancing of
                         credit, to the extent obtained by—

                 6 In support of its section 523(a)(2)(B) claim, Plaintiff’s Complaint alleges, among other things, that
                 Defendant’s Financial Documents are materially false writings respecting Defendant’s financial condition.
                 (A.P. ECF No. 1 at 5.) Plaintiff also asserts that it relied upon these Financial Documents when deciding to
                 enter into the Zelda Lease with Defendant, that Defendant knew the Financial Documents were false, and
                 that Defendant knew or should have known that Plaintiff would act in reliance upon the documents. (Id.)

AO 72A                                                                7
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43                              Page:8 of 25


                              (B) use of a statement in writing—
                                 (i) that is materially false;
                                 (ii) respecting the debtor’s or an insider’s financial condition;
                                 (iii) on which the creditor to whom the debtor is liable for such money,
                                 property, services, or credit reasonably relied; and
                                 (iv) that the debtor caused to be made or published with intent to
                                 deceive . . . .

                 11 U.S.C. § 523(a)(2)(B). For a debt to be declared exempt from discharge under section

                 523(a)(2)(B), the plaintiff must establish by a preponderance of the evidence that: (1) the

                 debt was obtained by use of a written statement; (2) such written statement was materially

                 false; (3) the written statement concerned the debtor’s financial condition; (4) the plaintiff

                 reasonably relied on such written statement; and (5) the debtor published the written

                 statement with the intent to deceive. Equitable Bank v. Miller (In re Miller), 39 F.3d 301,

                 304 (11th Cir. 1994). If the plaintiff fails to meet its burden with respect to any of these

                 elements, the debt is dischargeable. Id.

                           Defendant does not dispute that the Financial Documents 7 are statements in writing

                 respecting Defendant’s or an insider’s financial condition. Therefore, the remaining factors



                 7
                     The Court notes that in count two of the Complaint, Plaintiff asserted that the Zelda Lease was a materially
                 false writing under 11 U.S.C. § 523(a)(2)(B). (A.P. ECF No. 1 at 6.) However, the Zelda Lease did not contain
                 any information about Defendant’s financial condition, and Plaintiff conceded at the Hearing that the lease
                 did not contain any representations or warranties regarding the Defendant’s financial condition. The Zelda
                 Lease therefore does not constitute a written statement of Defendant’s or an insider’s financial condition and
                 will not be considered by the Court in its analysis under section 523(a)(2)(B). Additionally, the Court notes
                 Plaintiff asserted that the 2017 P&L was a materially false writing under section 523(a)(2)(B). (A.P. ECF No.
                 1 at 2.) However, the Court will not consider the 2017 P&L as a document upon which Plaintiff could have
                 relied when entering into the Zelda Lease because the 2017 P&L was created in May 2017, which was after
                 the parties entered into the Zelda Lease in December 2016. (A.P. ECF No. 19-2 at 146.)


AO 72A                                                                   8
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43               Page:9 of 25


                 to be considered in the section 523(a)(2)(B) analysis are (1) material falsity, (2) reasonable

                 reliance, and (3) intent to deceive. Defendant argues that summary judgment is proper

                 because Plaintiff has failed to identify specific facts in the record that show a genuine issue

                 for trial. (A.P. ECF No. 35 at 4.)

                               1.     Material Falsity

                        As an initial matter, Plaintiff bears the burden of proving that the Financial

                 Documents were “materially false.” 11 U.S.C. § 523(a)(2)(B)(i). “A written statement is

                 materially false if it ‘paints a substantially untruthful picture of financial conditions by

                 misrepresenting information of the type that would normally affect the decision to grant

                 credit.’” Hurston v. Anzo (In re Anzo), 547 B.R. 454, 466 (Bankr. N.D. Ga. 2016) (quoting

                 Delta Cmty. Credit Union v. Greene (In re Greene), No. 13-5326, 2013 WL 6911376, at *2

                 (Bankr. N.D. Ga. Dec. 24, 2013)). “A party demonstrates that a writing is materially false

                 by evidence that the writing was false at the time it was created, the falsity was material in

                 amount, and the falsity was material in the effect it had on the creditor.” Bank of N. Ga. v.

                 McDowell (In re McDowell), 497 B.R. 363, 369 (Bankr. N.D. Ga. 2013) (internal quotation

                 marks omitted) (quoting Agribank, FCB v. Gordon (In re Gordon), 277 B.R. 805, 810 (Bankr.

                 M.D. Ga. 2001)).

                        Defendant asserts that there were no inaccuracies or misrepresentations in the

                 Financial Documents and argues that Plaintiff lacks evidence to establish that the Financial

                 Documents contain material misrepresentations. (A.P. ECF No. 19 at 11–13.) Defendant


AO 72A                                                         9
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43                            Page:10 of 25


                  contends that Plaintiff’s assertions of falsity are “based on speculation and conjecture.”

                  (A.P. ECF No. 19 at 12.) Plaintiff does not specify in either the Complaint or its Response

                  exactly what information in the Financial Documents it alleges to be false. 8 However, after

                  deposing DeMeyers, Defendant discovered that DeMeyers specifically believes the

                  valuation of BRG in the 2015 PFS to be inaccurate. 9                   (A.P. ECF No. 19-3 at 68–69.)

                  DeMeyers’s reason for this is the fact that BRG sold almost two years later for a lesser price

                  than the value listed in the 2015 PFS. (Id. at 69.) Defendant asserts that the value of BRG

                  as reflected in the 2015 PFS was accurate as of December 22, 2015 (A.P. ECF No. 35 at 5)

                  and argues that summary judgment in favor of Defendant is appropriate because Plaintiff

                  has not produced any of its own evidence as to the value of BRG in December 2015 and

                  has not identified any expert witnesses who can do so. (A.P. ECF No. 19 at 13.)

                            In its Response, Plaintiff cites to no evidence in the record demonstrating an issue




                  8   The “facts” section of the Complaint recites the following values from the Financial Documents:

                            (1) Debtor and his wife had total assets of over $9,500,000.00 and a net worth of at least
                            $4,800,000.00, (2) that [BRG] had total revenues of over $8,200,000.00 and net income of
                            over $603,000.00 for the period of December 29, 2014 through October 25, 2015, (3) that
                            [BRG] had total revenues of over $13,000,000.00 and net income of over $575,000.00 for the
                            period October 2015 through September 2016, and (4) that [BRG] had total revenues of over
                            $13,200,000.00 and net income of over $821,103.00 for the period May 23, 2016 through May
                            21, 2017.

                  (A.P. ECF No. 1 at 2-3.)
                  9 Plaintiff acknowledged at the Hearing that the numbers included in the 2015 and 2016 P&Ls support the

                  valuation of BRG in the 2015 PFS. Because the value of BRG listed in the 2015 PFS was derived from the
                  information reflected in both the 2015 P&L and 2016 P&L, each reference in this Order to the value or
                  valuation of BRG includes the value of BRG as listed in the 2015 PFS as well as the information relevant to
                  such value as included in the 2015 P&L and/or 2016 P&L.

AO 72A                                                                  10
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43                             Page:11 of 25


                  of fact as to the material falsity of the Financial Documents. 10 At the Hearing, Plaintiff

                  asserted that the valuation of BRG in Defendant’s 2015 PFS is false. Plaintiff supported

                  this argument, like DeMeyers did in his deposition, with the fact that Defendant sold BRG

                  in November 2017 for a lesser price than the value Defendant listed in the 2015 PFS. (Id.)

                          The 2015 PFS lists $7,958,646.00 as the value of BRG as of December 22, 2015. 11 (A.P.

                  ECF No. 19-2 at 148.) BRG sold all its assets on or about November 13, 2017 to an

                  unaffiliated company for $2.4 million. (A.P. ECF No. 19-1 at 3.) Plaintiff has not provided

                  any independent valuations to contest those contained in the Financial Documents. In

                  particular, Plaintiff has no independent evidence of the value of BRG, as of December 22,

                  2015, that indicates inaccuracies in the 2015 PFS or any of the other Financial Documents.

                  Instead, Plaintiff asks this Court to infer that the Financial Documents were materially false

                  with respect to BRG’s valuation based solely on the fact that BRG sold for roughly one-

                  third of its value almost two years after the date of the 2015 PFS.

                          However, even when viewing the record in the light most favorable to Plaintiff, the



                  10In its Response, Plaintiff alleged that “Defendant’s net worth declined by the amount of $5,810,824.00 from
                  the period of December 2015 to January 2018, which further suggests to Plaintiff that Defendant made
                  egregious and material misrepresentations of fact to Plaintiff.” (A.P. ECF No. 26 at 4–5.) However,
                  Defendant’s 2018 personal financial statement has not been provided to the Court, and Plaintiff has not cited
                  to any part of the record that discloses Defendant’s net worth in January 2018. See Fed. R. Civ. P. 56(c)(1)(A)
                  (requiring the nonmoving party to support its assertions by “citing to particular parts of materials in the
                  record”).
                  11 By affidavit, Defendant states that he determined the value of BRG as listed on the 2015 PFS by taking a

                  “multiplier” he received from the senior vice president of franchise at Bojangles corporate and multiplying
                  it by BRG’s earnings before interest, taxes, depreciation, and amortization (“EBITDA”). (A.P. ECF No. 35-1
                  at 2.) When deposed, DeMeyers agreed that a multiplier times the company’s EBITDA is the correct way to
                  determine valuation of a fast food or quick service business. (A.P. ECF No. 19-3 at 73).

AO 72A                                                                  11
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43                           Page:12 of 25


                  inference that Plaintiff asks the Court to make is not justifiable. A business lost two thirds

                  of its value over the course of twenty-two months 12—given the timing between the 2015

                  PFS and the sale of BRG, this loss in value alone is insufficient for a finding of material

                  falsity as to Defendant’s valuation of BRG.                See Frontier Bank v. Davenport (In re

                  Davenport), No. 10-8009-DHW, 2011 WL 2533087, at *11 (Bankr. M.D. Ala. June 24, 2011)

                  (refusing to find that debtor’s valuations of his closely-held companies were false even

                  though “they changed dramatically from one statement to another” partially because

                  “[t]here is some subjectivity in valuing a closely-held company because its shares are not

                  publicly traded”); Buckeye Retirement Co. v. Bishop (In re Bishop), 420 B.R. 841, 855

                  (Bankr. N.D. Ala. 2009) (refusing to find that higher valuations of property in a debtor’s

                  statement of financial condition from 2002 constituted evidence that debtor made a false

                  oath when listing lower valuations of that property in his petition three years later); Bank

                  of Atlanta v. Jones (In re Jones), 197 B.R. 949, 960 (Bankr. M.D. Ga. 1996) (declining to infer

                  material falsity solely from the difference between the value of assets as listed in debtor’s

                  financial statement and the bankruptcy petition filed thirteen months later).

                          Plaintiff has failed to produce any evidence that supports its allegation that the



                  12By affidavit, Defendant states that after December 2015, BRG added four new restaurants in the Augusta,
                  Georgia market, which resulted in the acquisition of more debt for BRG and reduced its overall value. (A.P.
                  ECF No. 35-1 at 2.) Defendant also states that in May 2017 he received and orally accepted a letter of intent
                  from the eventual buyer of BRG that offered to buy BRG’s assets for $3.4 million. (A.P. ECF No. 19-1 at 3.)
                  However, Defendant states that he had to reduce the sale price by over $1 million due to alleged interference
                  from Bojangles corporate. (Id.) Defendant believes he has a legal claim against Bojangles corporate for
                  interference with the sale of BRG and has listed this potential cause of action in his bankruptcy schedules.
                  (Id.; ECF No. 65 at 8.)

AO 72A                                                                 12
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43              Page:13 of 25


                  Financial Documents were inaccurate or false. Almost two years passed between the

                  compilation of the 2015 PFS and the 2017 sale of BRG’s assets; the relationship between

                  those two values is too remote to support an inference that the relevant Financial

                  Documents were inaccurate or false. Additionally, because there is no evidence of any

                  falsehood as of the time the Financial Documents were created, the Court cannot assign a

                  reasonable dollar amount to Debtor’s alleged falsehoods and is unable to determine

                  materiality. See In re Jones, 197 B.R at 960 (“Materiality is determined in part by the size

                  of the discrepancy.” (citing Ins. Co. of N. Am. v. Cohn (In re Cohn), 54 F.3d 1108 (3d Cir.

                  1995))).

                         Because Plaintiff would have the burden of proving a material falsehood at trial and

                  it has not established the existence of this essential element, summary judgment as to

                  Plaintiff’s section 523(a)(2)(B) claim must be granted in favor of Defendant. See Celotex

                  Corp., 477 U.S. at 323 (where the party with the burden of proof does not, after adequate

                  time for discovery, make a showing sufficient to establish the existence of an element

                  essential to its case, there can be no genuine issue as to any material fact since a complete

                  failure of proof concerning an essential element of the case necessarily renders all other

                  facts immaterial); Allen v. Morrow (In re Morrow), 508 B.R. 514, 525 (Bankr. N.D. Ga. 2014)

                  (granting summary judgment for the defendant/debtor on an 11 U.S.C. § 523(a)(2)(B) claim

                  where the plaintiff failed to show that the relevant statement represented defendant’s

                  financial condition); Dunn v. Whyte (In re Whyte), 487 B.R. 578, 586 (Bankr. N.D. Ga. 2013)


AO 72A                                                         13
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43                Page:14 of 25


                  (same).

                                  2.   Reasonable Reliance

                         Even if Plaintiff had shown material falsity in the Financial Documents, 11 U.S.C. §

                  523(a)(2)(B)(iii) still requires that Plaintiff reasonably relied upon the Financial Documents.

                  Reasonable reliance is a “fact intensive analysis,” and factors that may affect the

                  reasonableness of a creditor’s reliance include:

                         whether the creditor had a close personal relationship or friendship with
                         the debtor; (2) whether there had been previous business dealings with
                         debtor that gave rise to a relationship of trust; (3) whether the debt was
                         incurred for personal or commercial reasons; (4) whether there were any
                         “red flags” that would have alerted an ordinarily prudent lender to the
                         possibility that the representations relied upon were not accurate; and (5)
                         whether even minimal investigation would have revealed the inaccuracy of
                         the debtor's representations.

                  Pentagon Fed. Credit Union v. Purse (In re Purse), No. 14-01020, 2015 WL 5042222, at *7

                  (Bankr. S.D. Ga. Aug. 25, 2015) (internal quotation marks omitted) (quoting In re Jones, 197

                  B.R. at 962).

                         Plaintiff alleges in its Complaint that it acted “to [its] detriment upon [Defendant’s

                  representations that the Financial Documents were true] inasmuch as it expended its own

                  funds in constructing and developing a single, limited use building for which there

                  appears to be no tenant available.” (A.P. ECF No. 1 at 4, 6.) Plaintiff also alleges that it

                  entered the Zelda Lease in reliance upon Defendant’s representations that Defendant

                  intended to and was able to perform his obligations under the Zelda Lease. (Id. at 5.)

                         Defendant disputes the reasonableness of Plaintiff’s reliance upon the Financial

AO 72A                                                          14
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43                            Page:15 of 25


                  Documents.          (A.P. ECF No. 19 at 14–15.)            Defendant argues that Plaintiff failed to

                  adequately investigate the valuation of BRG before entering into the Zelda Lease, pointing

                  out that although the 2015 PFS was prepared in December 2015, Plaintiff did not receive

                  the PFS until November 2016. (Id. at 14; A.P. ECF No. 19-3 at 99.)

                             In its Response, Plaintiff asserts that it had no other way to value BRG than to rely

                  on Defendant’s representations, and so its reliance on those representations was

                  reasonable. (A.P. ECF No. 26 at 5.) In support of this, Plaintiff cites Davenport v. Frontier

                  Bank, No. 3:11-cv-642-MEF, 2012 WL 2590828 (M.D. Ala. July 5, 2012), in which an

                  Alabama court found that the creditor reasonably relied upon financial statements the

                  debtor submitted because “[n]ot only did the [creditor] have no other way to value the

                  companies than to rely on [the debtor’s] representations, but it also likely knew that the

                  value of a business can ebb and flow over time.” Id. at *7.

                             Even if the Court accepts Plaintiff’s assertion that it could not value BRG

                  independent of Defendant’s representations, 13 Plaintiff’s reliance was not reasonable

                  because the Financial Documents were stale by the time the parties entered into the Zelda

                  Lease. “Courts have found reliance to be unreasonable when a creditor relies on a financial

                  statement that becomes stale by the passage of time.” In re Anzo, 547 B.R. at 467; see, e.g.,

                  First Am. Bank of Indian River Cty. v. Schraw (In re Schraw), 136 B.R. 301, 304 (Bankr. S.D.

                  Fla. 1992) (“Where a bank relies on a stale financial statement and never inquires as to


                  13   The Court makes no findings or conclusions as to whether Plaintiff is able to independently value BRG.

AO 72A                                                                  15
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43                      Page:16 of 25


                  whether the statements actually reflect the debtor's current financial situation, the bank

                  fails to show reasonable reliance.”); Agribank, FCB v. Gordon (In re Gordon), 277 B.R. 805,

                  811 (Bankr. M.D. Ga. 2001) (holding that reliance was unreasonable where three and a half

                  months lapsed between the writing of the financial statement and its submission to the

                  creditor). Moreover, “[e]ven if all other factors merit a finding a reasonableness, such a

                  finding may be precluded merely because a creditor relied on stale financial information.”

                  In re Strength, 562 B.R. 799, 808 (Bankr. M.D. Ala. 2016) (citing In re Gordon, 277 B.R. at

                  811).

                          The 2015 PFS is dated December 22, 2015. By the time the 2015 PFS was delivered

                  to Plaintiff in November 2016 (ECF No. 19-3 at 99), the information therein was already

                  more than ten months old. Additionally, by the time the Zelda Lease was executed, the

                  Financial Documents aged another month. 14 However, during all those months, Plaintiff

                  failed to take any steps to determine the continued accuracy of the Financial Documents

                  or any changes in the value of BRG. Changes were likely to have occurred during those

                  months, and such changes could have altered the accuracy of the Financial Documents. As

                  a result, the Financial Documents, on their face, lacked current information, and a

                  reasonable creditor would not have relied on such stale financial data. See In re Gordon,

                  277 B.R. at 811.



                  14At the time the Zelda Lease was executed, the 2015 PFS was almost 12 months old, the 2015 P&L was 14
                  months old, and the 2016 P&L was 3 months old. (A.P. ECF No. 1 at 3; A.P. ECF No. 19 at 6; A.P. ECF No.
                  19-2 at 142, 145, 148.)

AO 72A                                                              16
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43               Page:17 of 25


                         It is true that an oral reaffirmation that the borrower’s financial condition has not

                  changed since the creation of the financial statement may cure staleness.           See First

                  Commercial Bank v. Robinson (In re Robinson), 192 B.R. 569, 577 (Bankr. N.D. Ala. 1996).

                  However, there is no evidence in the record before the Court that Defendant orally

                  reaffirmed or otherwise reaffirmed the value of BRG or any of the Financial Documents.

                                3.      Intent to Deceive

                         Finally, Plaintiff must prove that Defendant published the written statement with

                  the intent to deceive. 11 U.S.C. § 523(a)(2)(B)(iv). Intent to deceive may be inferred by “the

                  totality of the circumstances, including the recklessness of a debtor's behavior.” In re

                  Miller, 39 F.3d 301, 305 (11th Cir. 1994). But “[a] debtor’s honest belief that a debt would

                  be repaid in the future, even if in hindsight found to have been very unrealistic, negates

                  any fraudulent intent.” Navy Fed. Credit Union v. Purse (In re Purse), 537 B.R. 28, 37

                  (Bankr. S.D. Ga. 2015). Plaintiff alleges in its Complaint that “at the time [Defendant]

                  entered into the Zelda Lease, . . . [Defendant] knew or should have known that neither

                  [Defendant] nor [BAS] had any intent or feasible way to perform its obligations.” (A.P.

                  ECF No. 1 at 5, 6.)

                         Defendant argues that there are no genuine issues of material fact as to intent

                  because Plaintiff has not provided any evidence of Defendant’s intent to deceive. (A.P.

                  ECF No. 19 at 15.)      In its Response, Plaintiff contends that “[g]enerally, a debtor’s

                  fraudulent intent cannot be determined on summary judgment” and “courts have found


AO 72A                                                         17
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43                             Page:18 of 25


                  that a reckless disregard for the truth can provide the basis to infer an intent to deceive.”

                  (A.P. ECF No. 26 at 6 (internal quotation marks omitted) (quoting In re Purse, 537 B.R. at

                  37).) Plaintiff argues that “Defendant’s conduct evidences that [the Financial Documents]

                  were presented with the intent to deceive Plaintiff, to intentionally cause harm and injury

                  to Plaintiff, and to encourage Plaintiff not to sue for damages.” (A.P. ECF No. 26 at 6.) 15

                          Although intent is a fact intensive analysis, “it is true that under certain facts and

                  circumstances summary judgment is appropriate.” In re Purse, 537 B.R. at 37 (emphasis

                  added); see Walton v. Williamson (In re Williamson), No. 11-60755, 2013 WL 441418, at *5

                  (Bankr. S.D. Ga. Feb. 1, 2013) (“[I]n some instances, when the circumstances provide

                  enough evidence of fraudulent intent, courts have found that denial of discharge is

                  appropriate on summary judgment.”).                        Examples abound where courts grant

                  debtor/defendants’ motions for summary judgment in dischargeability cases where

                  fraudulent intent is an essential element. See, e.g., SmithKline Beecham Corp. v. Lam (In

                  re Lam), No. 06-68805-MGD, 2008 WL 7842072, at *4 (Bankr. N.D. Ga. Mar. 27, 2008)

                  (granting debtor/defendant’s motion for summary judgment as to 11 U.S.C. §§ 523(a)(4)

                  and (6) claims where “Plaintiff submit[ted] no facts which would support the requisite

                  intent element”); Schrader v. Kwang Cha Yi (In re Kwang Cha Yi), No. 09-83847-WLH,

                  2011 WL 1364229, at *8 (Bankr. N.D. Ga. Apr. 4, 2011) (granting debtor/defendant’s motion



                  15Plaintiff’s Response includes several new factual allegations to show Defendant’s intent but fails to cite to
                  the record for these facts. (A.P. ECF No. 26 at 5–7.) These allegations are unsupported by the record and the
                  Court will therefore not consider them. See Fed. R. Civ. P. 56(c)(1)(A).

AO 72A                                                                  18
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43             Page:19 of 25


                  for summary judgment as to 11 U.S.C. §§ 523(a)(2)(A), (a)(2)(B), and (a)(4) claims because

                  plaintiff’s allegation that “it is highly probably that [d]ebtor may have embezzled the

                  Corporation's assets” did not constitute fact, “but [was] only speculation”).

                         Plaintiff’s allegations of fraudulent intent do not automatically save its claim from

                  disposition on summary judgment. If that were the case, no debtor/defendant would ever

                  prevail on a motion for summary judgment in a case where intent is an essential element.

                  Plaintiff was still obliged to come forward with affirmative evidence from which the Court

                  could reasonably infer the requisite intent but failed to do so.       As such, Plaintiff’s

                  conclusory allegations of intent are insufficient, and intent to deceive cannot be inferred

                  from the facts in the record.

                         In sum, with respect to the 11 U.S.C. § 523(a)(2)(B) claim, Defendant has

                  demonstrated that there is no genuine issue of material fact as to whether the Financial

                  Documents were materially false, whether Plaintiff reasonably relied upon the Financial

                  Documents, and whether Defendant published the Financial Documents with the required

                  intent to deceive. In turn, Plaintiff failed to produce affirmative evidence showing a

                  dispute of material fact as to any of these elements. Accordingly, the Court must grant

                  Defendant’s Motion for Summary Judgment as to Plaintiff’s 11 U.S.C. § 523(a)(2)(B) claim.




AO 72A                                                        19
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43                              Page:20 of 25


                          B.       11 U.S.C. § 523(a)(6)

                          In the third count of its Complaint, Plaintiff claims that Defendant’s debt is non-

                  dischargeable under 11 U.S.C. § 523(a)(6). 16 Section 523(a)(6) states that an individual

                  debtor may not be discharged from any debt “for willful and malicious injury by the debtor

                  to another entity or to the property of another entity.” 11 U.S.C. § 523(a)(6). The burden

                  is on the creditor to prove this exception to discharge by a preponderance of the evidence.

                  Pioneer Const., Inc. v. May (In re May), 518 B.R. 99, 124 (Bankr. S.D. Ga. 2014) (citations

                  omitted). A “willful and malicious injury” under this subsection “is limited to acts, such

                  as intentional torts, committed with an actual intent to cause injury as distinguished from

                  acts taken intentionally that result in injury.” Washington v. Robinson-Vinegar (In re

                  Robinson-Vinegar), 561 B.R. 562, 568 (Bankr. N.D. Ga. 2016). “An act in reckless disregard

                  of the rights of others is insufficient to constitute ‘willful and malicious’ conduct for the

                  purposes of 11 U.S.C. § 523(a)(6).” Am. Cast Iron Pipe Co. v. Wrenn (In re Wrenn), 791



                  16In support of its section 523(a)(c) claim, Plaintiff asserts that “[Defendant’s] continued fraudulent and false
                  representations to Plaintiff that [Defendant] and his affiliate’s financial condition was shown and reflected
                  in Financial Documents . . . represent a series of willful, malicious, and misleading acts of the [Defendant]
                  which have caused injury to the Plaintiff.” (A.P. ECF No. 1 at 7.) Plaintiff alleges that at all relevant times,
                  Defendant knew the “Financial [Documents] and continued representations regarding [Defendant] and
                  [Defendant’s] affiliates were untrue and knew or should have known that Plaintiff would act in reliance
                  upon such representations, yet at no time did [Defendant] ever inform Plaintiff that such was untrue” so that
                  Plaintiff could avoid further injury. (Id.) Plaintiff alleges that Defendant “encouraged Plaintiff to act to
                  Plaintiff’s own detriment in reliance upon such representations” by encouraging Plaintiff “to spend large
                  sums of money . . . solely for [Defendant’s] gain.” (Id.) Finally, in support of its section 523(a)(6) claim,
                  Plaintiff asserts that at the time the Zelda Lease was executed, Defendant “knew or should have known that
                  neither [Defendant] nor [BAS] had any intent or feasible way to perform its obligations under the Zelda
                  Lease” (Id. at 8), and that by executing the Zelda Lease, Defendant encouraged Plaintiff to enter into the lease
                  and represented to Plaintiff that Defendant and BAS “could and would perform their obligations under the
                  Zelda Lease.” (Id. at 7.)

AO 72A                                                                   20
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43                      Page:21 of 25


                  F.2d 1542, 1544 (11th Cir. 1986); see Hope v. Walker (In re Walker), 48 F.3d 1161, 1165 (11th

                  Cir. 1995) (holding that “[o]perating without insurance is a clear example of recklessness,”

                  but it fails to meet the standard of willful and malicious conduct).

                         In arguing against summary judgment, Plaintiff states that “[f]or the reasons stated

                  in Section I of this Brief, there are genuine issues of material fact as to Plaintiff’s fraud claim

                  against Defendant.” 17 (A.P. ECF No. 26 at 7.) Section I of Plaintiff’s Response discusses its

                  section 523(a)(2)(B) claim. (Id. at 3–7.) Plaintiff also argues that “intent is a question of fact

                  and therefore is not proper for summary judgment.” (Id. at 7–8.) Plaintiff concludes that

                  “Defendant is not entitled to summary judgment because the facts establish that [the debt

                  owed to Plaintiff] represent[s] money, property, services, or extension of credit which were

                  obtained by false representations and actual fraud as contemplated by 11 U.S.C. §

                  523(a)(6).” (Id. at 8.)

                         Defendant argues that the Plaintiff’s allegations as to its section 523(a)(6) claim are

                  not supported by the record because there is no evidence that suggests Defendant

                  committed any fraud or that any acts of Defendant resulted in willful or malicious injury

                  to Plaintiff or Plaintiff’s property. (A.P. ECF No. 35 at 9–10.)        The Court agrees.




                  17The new allegations included in Plaintiff’s Response are unsupported by the record and the Court will
                  therefore not consider them. See Fed. R. Civ. P. 56(c)(1)(A); supra note 15 and accompanying text.

AO 72A                                                              21
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43                         Page:22 of 25


                          Even if the Court assumes that Plaintiff has a breach of contract claim against

                  Defendant, 18 courts have consistently held that a simple breach of contract claim, without

                  more, cannot support an inference of maliciousness. See In re Robinson-Vinegar, 561 B.R.

                  at 569; see, e.g., In re May, 518 B.R. at 124 (explaining that simple breach of contract claims

                  are insufficient to satisfy the requirements of 11 U.S.C. § 523(a)(6)). Instead, unlawful

                  conversion and misuse of funds have accompanied breach of contract claims that rise to

                  willful and malicious injury under section 523(a)(6). See PIP-Group, LLC v. Grimm (In re

                  Grimm), No. 18-01021, 2019 WL 1472963 (Bankr. S.D. Ga. Mar. 27, 2019) (denying

                  defendant’s motion to dismiss where plaintiff alleged that defendant lied that he was a

                  licensed contractor and did not use plaintiff’s money to complete the contracts); In re May,

                  518 B.R. at 124 (holding that even a debt from a consent judgment wherein debtor was

                  liable for willful conversion was insufficient to establish nondischargeability because

                  plaintiff had no security interest in the converted funds); Marbella, LLC v. Cuenant (In re

                  Cuenant), 339 B.R. 262 (Bankr. M.D. Fla. 2006) (refusing to find willful and malicious intent

                  even where debtor used loans from investors for personal expenditures because debtor

                  believed he would timely repay the loans). Plaintiff does not allege—and the record does

                  not support—conversion or misuse of funds in this case.




                  18This Order does not make any findings or conclusions as to whether Plaintiff does, in fact, have a valid
                  breach of contract claim against Defendant.

AO 72A                                                               22
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43                    Page:23 of 25


                            Moreover, even if Plaintiff had established a fraud claim, 19 Defendant must have

                  “committed fraud willfully and maliciously” and “the resulting injury [must have been]

                  intentionally willful and malicious” for recovery under section 523(a)(6). Eden v. Eden (In

                  re Eden), 584 B.R. 795, 809 (Bankr. N.D. Ga. 2018). “Interpreting [section] 523(a)(6) to cover

                  any or all injuries resulting from fraud that was committed willfully and maliciously

                  would render [section] 523(a)(2) completely superfluous.” Id. (citing IndyMac Bank, F.S.B.

                  v. Mitchell (In re Mitchell), No. 04-6555, 2005 WL 6487215, at *4 (Bankr. N.D. Ga. Aug. 16,

                  2005)).

                            Plaintiff has not alleged facts that qualify as “willful and malicious” for the

                  purposes of 11 U.S.C. § 523(a)(6). Its allegations that Defendant knew he could not perform

                  under the lease, that Defendant encouraged Plaintiff to act to its own detriment, and that

                  Defendant made false representations to Plaintiff are all unsupported by the record. See

                  Anderson, 477 U.S. at 257 (requiring “affirmative evidence . . . to defeat a properly

                  supported motion for summary judgment”); K.A.P., Inc. v. Hardigan (In re Hardigan), No.

                  12-40484-EJC, 2016 WL 1212767, at *7 (Bankr. S.D. Ga. Mar. 28, 2016) (granting

                  debtor/defendant’s motion for summary judgment as to 11 U.S.C. § 523(a)(2) claim where

                  there was “no evidence in the record” as to fraudulent intent); In re Lam, 2008 WL 7842072,

                  at *4 (granting debtor/defendant’s motion for summary judgment as to 11 U.S.C. § 523(a)(6)




                  19This Order also makes no findings or conclusions as to whether Plaintiff has a fraud claim against
                  Defendant.

AO 72A                                                            23
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43               Page:24 of 25


                  claim where “[p]laintiff offer[ed] no evidence” of intent or substantial certainty to cause

                  injury).   But even if Plaintiff’s allegations were true, they would be insufficient for its

                  section 523(a)(6) claim. Acts that qualify as willful and malicious are those where debtors

                  intend or fully expect to harm the creditor. Thompson v. Barbee (In re Barbee), 479 B.R.

                  193, 208 (Bankr. S.D. Ga. Sept. 25, 2012) (citing Barclays Am./Bus. Credit, Inc. v. Long (In

                  re Long), 774 F.2d 875, 881 (8th Cir. 1985)); see Haramis v. Mitchell (In re Mitchell), No.

                  G05-21370-REB, 2007 WL 7143084, at *3 (Bankr. N.D. Ga. July 25, 2007) (granting summary

                  judgment for plaintiff on 11 U.S.C. § 523(a)(6) claim where debtor struck plaintiff in the

                  eye with his fist multiple times); Henderson v. Woolley (In re Woolley), 288 B.R. 294, 303–

                  04 (Bankr. S.D. Ga. 2001) (granting summary judgment for plaintiff on 11 U.S.C. § 523(a)(6)

                  claim where debtor physically and sexually abused plaintiff). Because Plaintiff presented

                  only conclusory allegations and unsupported speculation, Plaintiff’s contention that

                  Defendant acted willfully, maliciously, or fraudulently is without merit. Plaintiff has failed

                  to satisfy its burden of proof under 11 U.S.C. § 523(a)(6) and summary judgment must be

                  granted in favor of Defendant.

                                                            ORDER

                         Based on the above discussion, the Court concludes that Plaintiff has failed to

                  establish that the debt in question is nondischargeable as a matter of law. Accordingly,

                         IT IS THEREFORE ORDERED that Defendant’s amended Motion for Summary

                  Judgment (A.P. ECF No. 22) is hereby GRANTED; and


AO 72A                                                         24
(Rev. 8/82)
              Case:19-01002-MJK Doc#:37 Filed:03/31/20 Entered:03/31/20 22:50:43           Page:25 of 25


                         FURTHER ORDERED that the indebtedness of Defendant to Plaintiff, based on the

                  consent judgment (see Claim 4-1 at 4) entered by the Superior Court of Columbia County,

                  Georgia, in the amount of $1,500,000.00 is dischargeable and the dischargeability of the

                  same is not denied by reason of the provisions of 11 U.S.C. § 523(a)(2)(B) or 11 U.S.C. §

                  523(a)(6).




                  Dated at Brunswick, Georgia,
                  this 31st day of March, 2020.




AO 72A                                                       25
(Rev. 8/82)
